DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 04/21/2021, with respect to the rejections of claims 8-19 under 35 U.S.C. 103 as being unpatentable over Ding et al., (Pub. No.: US 2012/0134400 A1), Wang et al., (Pub. No.: US 2013/0303089 A1), in view of Yu et al., (International Publication Number: WO 2014/086268 A1), and further in view of Lum et al., (Pub. No.: US 2014/0160955 A1) have been fully considered and are persuasive.  Therefore, the final office rejection dated 02/26/2021 has been withdrawn.

Allowable Subject Matter
Claims 8, 11-14 and 17-19 (now 1-8) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions of the limitations in claims 8 and 14 which are not found in cited references and searched references.  Further, the prior arts on record do not suggest following:
“the channel emulator is configured to: perform channel emulation processing on the multiple streams of received downlink test signals according to a complex number pattern of each multiple receive antennas of a terminal device, a downlink radiation channel inverse matrix, and a specified downlink channel fading model,”
Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463